[S. C. Ante, 121.]
In this case a record was produced from the Court of Chancery, in a district of Virginia, between the same parties, and for the same cause, from which it appeared the chancellor had ordered, that upon the defendants there giving security to the amount of the claim of the plaintiff that the attachment should be dissolved, which was accordingly given. A similar order had formerly been made in this cause as to dissolving the injunction against the defendants and their debtors in this State, which however had not been complied with. Upon producing the record from Virginia,
WHITESIDE moved to dissolve, insisting, that as security had been given in Virginia the plaintiffs were safe, and it would be cruel to enjoin the defendants in this State; that as insolvency in the debtors of the defendants would probably take place, they ought to have an opportunity of collecting their mercantile debts.
The suit in Virginia is not yet determined; if it were, so that the plaintiffs were secure, this court would dissolve, but for this court to pin their faith to the sleeve of any other court cannot be done. We cannot tell what the chancellor in Virginia may decree, nor has this court any control over him; and perhaps the cause there may go off upon some incidental point. The plaintiffs have justice on their side, and so long as the means are within our power we will see that they get it. If the defendants will give security here, that the security in Virginia shall be ultimately responsible in the suit there to the plaintiff's demand, we have no objection; otherwise the injunction must stand.